PER CURIAM.
Rule 2.1a(4) (i), Florida Appellate Rules, effective July 1, 1958, 31 F.S.A., is amended by adding thereto the following:
“Nothing herein contained shall be deemed to affect any provision of the statutes in this state in effect on July 1, 1957 which in event of disqualification, absence, sickness or disability of the judge of a separate juvenile court or a county judge who is also judge of the juvenile court in his county, authorize the substitution of county judges and circuit judges for judges of separate juvenile courts, and the substitution of circuit judges for county judges in those counties where there is no separate juvenile court and the county judge is the juvenile court judge.”
This rule shall be effective as of July 9, 1958.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.